Title: From Benjamin Franklin to Daniel Wister, 27 September 1766
From: 
To: 


Dear Friend,
London, Sept. 27. 1766.
I received your Favour of June the 7th. with the German Paper enclos’d. I am exceedingly oblig’d to my Friends for the constant Care they take of my Good Name in my Absence in defending it from the Slanders of my Enemies. Among the rest, I beg you would accept my thankful Acknowledgements for the generous Part you have always taken in that kind Work, and that you will be assured I shall never forget your Kindness.
I travell’d a good deal, for my Health, in Germany this Summer, which I found a very fine Country, and seemingly not so much hurt by the late War as one might have expected, since it appears every where fully cultivated, notwithstanding the great Loss it sustained in People. It should seem their Numbers are inexhaustible; since the Empress of Russia is now inviting into her Country such Germans as are willing to leave their own, and obtain’d no less than Forty Thousand of them last Year, who are to settle on the Volga, near the Caspian Sea. She bears all the Charges of their Journey.
I cannot comprehend what Mr. Allen could mean by charging me with opposing the Repeal of the Stamp Act. The contrary is well known here to everyone that knows me; and in Truth, besides opposing the Act before it was made, I never in my Life labour’d any Point more heartily than I did that of obtaining the Repeal.
I thank you for your good Wishes, which I pray may be fulfill’d sevenfold on you and yours, being, with real Regard and Esteem Dear Friend, Yours affectionately
B Franklin

My Respects to your good Father and Mother.Mr. D. Wister

 
Addressed: To / Mr Daniel Wister / Merchant / Philadelphia
